FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species B – FIG.5, 8-10 with claims 1, 4-6, 8-10, 13, 17 and 20-22 in the reply filed on 9/02/2021 is acknowledged.  The traversal is on the ground(s) that the excluded species are all in dependent claims and therefore do not contain differently structured or functional embodiments.  This is not found persuasive because these reasons do not show how the species are not distinct.  Clearly the figures show differently structured and functionally different species, such that the species each operate differently to each other.
The requirement is still deemed proper and is therefore made FINAL.
Furthermore, claim 13 does not read on the elected species.
Claims 11-16 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species A, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/02/2021.
Response to Arguments
Applicant’s arguments (remarks filed 9/02/2021, 3/04/2021 and 10/14/2020) with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 4-6, 8-10, 17, and 20-22 are objected to because of the following informalities: 
Claim 1 includes limitation “a user” on lines 11 and 14.  These duplicate limitations can create confusion in the interpretation of claim language.  For this rejection, the first instance of “a user” is interpreted to mean the delivery person, therefore the limitation on line 14 should be changed to --the delivery person--.  Appropriate correction is required.
Claim 1 includes limitation “a credentials” on line 11.  For this claim and the remaining claims, the term is interpreted to mean a single credential, given that most limitations with this limitation are amended to “a credentials”.  The limitation should be changed to --a credential-- and instances should be changed to --the credential--.  Claim 20 and 21 includes similar issues as claim 1 for the limitation “a credentials”.  These limitations are interpreted to mean any sort of credential but not all credentials.  Appropriate correction is required.
Claim 1 includes limitation “a communications device wherein said communications device is in communication” which should be changed to --a communications device is in communication--.
Claim 21 includes limitation “a user” on lines 10 and 11.  These duplicate limitations can create confusion in the interpretation of claim language.  For this rejection, the first instance of “a user” is interpreted to mean the delivery person (and any other instance which is interpreted as explained further below) therefore the limitation on line 11 should be changed to --the delivery person--.  Appropriate correction is required.  
The limitations including the duplicate term “a user” outlined above, are interpreted based on the remarks filed 10/14/2020 and original specification.  In order to avoid future 35 USC 112 (a) or (b) rejections/issues, Applicant is requested to properly amend these limitations to be clear and consistent with original disclosure and amended claims.  Consistency is required for claims 1, 20 and 21
All dependent claims are objected due to their dependency and for the same reasons.
Furthermore, the claims include terms having the same meaning, such as “electronically controlled locking device” and “locking device” OR “electronically controlled lock activation device” and “lock activation device” which should be changed to be consistent throughout the claims.  The claims are replete with these inconsistent usage of these terms.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8, 10, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VAN RYSSELBERGHE (US 20110057774 A1).
Re claim 1. VAN RYSSELBERGHE discloses (abstract – FIG.1-9) a secure package delivery container (i.e. locker [0016]), comprising: 
a container [0016-0017, 0040] defining an enclosed storage volume, said container having a container body formed of at least one wall and a bottom, said container having a door operatively 
an electronically controlled locking device (i.e. latch 71 – [0012-0013, 0040]) for securing the door to the container body in the closed position, said locking device operable to be in an unlocked state and permit moving said door into the open position for making a delivery into the container by a delivery person, wherein said door is openable without a credentials and without an input (i.e. access code is not known to delivery person can be transmitted automatically by way of cellular phone thereby not required knowledge or direct input from delivery person) from a user (delivery person); [0070]
[0070] An e-lock may be configured to receive an entry code in many different forms. For example, the code may be substantially invisible to the delivery person. The code may be carried in an electronic unit that transmits a unique sequence of sound signals at varying frequencies. The delivery person activates the unit to convey the audio-code to the e-lock. The same principle can be achieved with a radio transmitted code or an optical code, or any other type of device that allows a delivery person to transmit and enter a transaction-specific entry code to an e-lock without actually having knowledge of the code itself. For example, the delivery person may carry a cellular phone that allows a simple dial-up routine in which: delivery person calls vendor, or vendor's agent; identifies the transaction; permits transmission of an audio-code from vendor or vendor's agent, over the phone, to the e-lock, thereby permitting entry and secure delivery.

an electronically controlled lock activation device (i.e. electronics unit 72 – [0010, 0013, 0041]) operably coupled to said locking device (FIG.2), said lock activation device adapted to receive input from a user (i.e. not delivery person – vendor, vendor’s agent, owner, purchaser are all capable to communicate with e-lock by way of internet) at a remote location apart from the container and from the delivery person at the container [0007, 0010, 0051, 0096] and command said locking device to be in a locked state (i.e. [0096] – an owner or master can control lock remotely), wherein the lock activation device is adapted to operably allow the delivery person to lock the door in the closed position after making the delivery and without the credentials (FIG.3 for further details); and
a communications device (i.e. 78/79 – [0041] FIG.2) wherein said communications device is in communication with said lock activation device and adapted to transmit signals to or receive signals from an external device (FIG.3 - [0041]), wherein said communications device operably allows the user (i.e. [0096] – an owner or master can control lock remotely as explained above – the user would be able 
[0096] In the preferred design, the box includes a chamber for containing a key; a linkage device for securing the box to a door knob, railing, chain link, fence, handle fixture, etc.; a radio transceiver for receiving and transmitting messages through a cellular network; and a controller programmed to receive entry instructions via text messaging from another cell phone. The lock-phone is designed for use, for example, by a family who resides at a residence. The lock-phone may be purchased from the cellular phone company that serves the family. Just as the family may add phones to a plan for additional family members, the family may purchase a lock-phone to provide controlled access for various purposes as outlined above. One or more phones in the family set may be designated as a master to the lock-phone. A master phone controls the lock-phone by instant messaging. The master may establish and edit a list of phone holders, identified by phone numbers, which may gain entry to the box simply by calling it. The master may also establish and edit a list of phone holders, identified by phone numbers, that may gain entry to the box only once, and possibly only at a certain time. The master may also permit entry by setting a code to be typed in after calling the lock-phone number. The master may change the entry code for the lock-phone at any time. The master may post a message on the lock-phone. The master may establish entry codes for particular vendors or service companies. The master may set time windows for various entry codes. The master may post a message that says: "call me" with a phone number. The recipient who desires entry, for example, a delivery person, calls the master, who may then decide to unlock the key chamber remotely by messaging the master's code. The possibilities are many, and the cellular networks are the best companies to offer such a product.

Re claim 4. VAN RYSSELBERGHE discloses the secure package delivery container as set forth in claim 1, further comprising an opening device 74 (i.e. FIG.1-3), said opening device operable to move said door into the open position or the closed position when said locking device is in an unlocked state. [0041]
Re claim 5. VAN RYSSELBERGHE discloses [0041] the secure package delivery container as set forth in claim 4, wherein said communications device is adapted to transmit signals to or receive signals from said opening device (FIG.2), said communications device is in communication with said opening device to command said opening device to open or close the door.  
Re claim 6. VAN RYSSELBERGHE discloses (claim 1) the secure package delivery container as set forth in claim 4, wherein said opening device comprises a switch associated with said container.  
Re claim 8. VAN RYSSELBERGHE discloses (FIG.2) the secure package delivery container as set forth in claim 4, wherein said opening device comprises a wireless device 80.  

Re claim 17. VAN RYSSELBERGHE discloses (i.e. FIG.2 shows that at least some hardware must be used to secure container, otherwise container can be removed by anybody) the secure package delivery container as set forth in claim 1, further comprising hardware for securing said container in a location.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN RYSSELBERGHE (US 20110057774 A1) in view of SHANNON (US 20010045449 A1).
Re claim 9. VAN RYSSELBERGHE discloses the secure package delivery container as set forth in claim 1.
	However, VAN RYSSELBERGHE fails to explicitly disclose:
	further comprising a device for identifying the presence of an object in the container,3Inventor(s): Kevin Kennett Application No. 16/444,398Docket No. 6041.01Page 4 of 12wherein the device is selected from the group consisting of a light source, photodetector, IR LED and IR detector, a CMOS sensor, a load cell, proximity sensor, camera and microphone.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding a device for identifying the presence of a delivered object as taught by SHANNON in order to provide a means to signal to a user that a delivery is made.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN RYSSELBERGHE (US 20110057774 A1) in view of HAYAKAWA et al. (US 20040113437 A1).
Re claim 20, VAN RYSSELBERGHE discloses (as applied for claim 1) a secure package delivery container (FIG.1-3), comprising:
a container (i.e. FIG.1-3 – 70) defining a storage volume, said container having a container body formed of at least one wall and a bottom, said container having a door operatively attached to said container body, said door being adapted to be moved from a closed to an open position without input of a credentials by a person making a delivery into the container; 
a user engageable locking device (i.e. latch 71) for securing the door to the container body in the closed position, said user engageable locking device operable to be locked without the credentials (considering the operation of the system of FIG.1-3, a delivery person would lock the locker automatically by closing the container door, which implicitly requires the locking without credential, since credential is not required to unlock and open door); 
a lock activation device (i.e. [0096] – an owner or master can control lock remotely) operably coupled to said user engageable locking device, said lock activation device for receiving input from a user and commanding said user engageable locking device to be in a locked state (i.e. implicitly the basic functions of the locker container in FIG.1 is to lock and unlock door remotely when needed); and 
switch external to the container (claim 1 – FIG.2 – any switch operating with latch would be external to container 70), wherein activating the locking switch locks the container, wherein the locking device can be locked by activating the locking switch (claim 1) or by a signal to the lock activation device (alternately a signal can be communicated remotely by way of external device from another user) wherein the container is adapted to be unlocked without the credentials to receive delivery of a package and then be locked by the locking switch without the credentials (implicitly the locking function after delivery would automatically occur to protect delivery without need for extra input).
VAN RYSSELBERGHE clearly states the need for remotely controlling locking functions (i.e. including functions to lock and unlock doors for security of delivery).
Arguably, however, VAN RYSSELBERGHE fails to explicitly disclose (emphasis added):
wherein the lock activation device comprises a locking switch external to the container, wherein activating the locking switch locks the container, wherein the locking device can be locked by activating the locking switch or by a signal to the lock activation device.
HAYAKAWA teaches (abstract) a door control by way of an ECU and locking actuator, wherein a switch helps controls the door unlocking/locking elements.  Clearly one of ordinary skill in the art would understand that HAYAKAWA teaches [0039] that a switch for the purpose of activating unlocking/locking functions can be used or a signal from a switch can activate locking actuator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using either a switch or a signal provided to lock activation device as taught by HAYAKAWA in order to.
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN RYSSELBERGHE (US 20110057774 A1) in view of HAYAKAWA et al. (US 20040113437 A1) further in view of DUTTA et al. (US 20200164886 A1).
Re claim 21. VAN RYSSELBERGHE discloses (as applied for claims 1 and 20) a method for receiving delivery of packages to a container and remotely controlling the locking and unlocking of the container, the method comprising: 
providing a container defining an enclosed storage volume, said container having a container body formed of at least one wall and a bottom, said container having a door operatively attached to said container body, said door being adapted to be moved from an open position to a closed position, wherein the container comprises an electronically controlled locking device for securing the door to the container body in the closed position, said locking device operable to be locked without a credentials and upon an input from a user (i.e. delivery person), wherein the locking device is in communication with an electronically controlled lock activation device for receiving input from a user or a delivery person (i.e. could be any person or any user (owner, manager, master, purchaser) controlling to access locked container) and commanding said locking device to be in a locked or unlocked state, wherein the lock activation device is in communication with a lock switch (claim 1) disposed in said container, wherein by triggering the lock switch the lock activation device will lock the door in the closed position without the credentials (as explained for claim 20); 
opening the door by the delivery person for making a delivery without the credentials (FIG.3); 
closing the door wherein the door is unlocked (FIG.3 – delivery person would close the door after delivering delivery inside container when door is unlocked for delivery); 
allowing the door to be locked by either triggering the lock switch by the delivery person without the credentials or remotely locking the door by the user for securing the door to the container body in the closed position (as applied for claims 1 and 20), wherein the door is locked without the credentials; 
communicating the locked state to the user (i.e. an owner, manager, master, or purchaser can communicate with lock system and know the status of locked container); 
sensing [0060] the presence of a delivery person in proximity to the container body;
signaling the presence of the delivery person to the user through the communications device [0060, 0086]; 
the user then remotely unlocking the door for receiving a second delivery (i.e. this function can be performed at another time not limited to a single event); and 
repeating the steps (implicitly these steps can be repeated).
Arguably, however, VAN RYSSELBERGHE fails to explicitly disclose (emphasis added):
allowing the door to be locked by either triggering the lock switch by the delivery person without the credentials or remotely locking the door by the user for securing the door to the container body in the closed position.
HAYAKAWA teaches (abstract) a door control by way of an ECU and locking actuator, wherein a switch helps controls the door unlocking/locking elements.  Clearly one of ordinary skill in the art would understand that HAYAKAWA teaches [0039] that a switch for the purpose of activating unlocking/locking functions can be used or a signal from a switch can activate locking actuator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using either a switch or a signal provided to lock activation device as taught by HAYAKAWA in order to provide a means to control locking functions after delivery remotely if necessary.
However, VAN RYSSELBERGHE as modified by HAYAKAWA fails to explicitly disclose (emphasis added):
signaling the presence of the delivery person to the user through the communications device.
DUTTA teaches (abstract) the function of signaling presence of delivery person [0064] to a user by way of wireless communication to inform such user (i.e. recipient) that the delivery person is attempting a delivery.  One of ordinary skill in the art understands that this tracking data is critical for recipients knowledge and security.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the communications device (i.e. includes antenna/transmitter) of VAN RYSSELBERGHE to transmit the presence (i.e. tracking data) of delivery person at time of delivery as taught by DUTTA in order to provide a means to further control/track/monitor the delivery process when a delivery person is present at locked container for instance.
Re claim 22. VAN RYSSELBERGHE discloses [0060] as modified by HAYAKAWA and DUTTA the method for receiving delivery of packages to a container and remotely controlling the locking and unlocking of the container of claim 21, wherein the sensing the presence of the delivery person is with at least one of a camera and a motion detector [0060], wherein signaling the presence of the delivery person is with at least one of a text message, email and telephone communication [0086].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683